JUSTICE McKINNON,
concurring and dissenting.
¶52 I strongly believe that a competent child, possessing a fundamental liberty interest in proceedings to terminate the rights of his parents, is denied due process guaranteed by the Montana Constitution when his voice in those proceedings is not represented by counsel. I disagree that the issue regarding rescission of counsel for Ja.H. is not properly before this Court.
A. Waiver
¶53 Ja.H. was nine years old when the court held its hearing to terminate the parental rights of his mother. Ja.H. is the youngest child of three children, all of whom had been removed due to physical and sexual abuse by the birth father and Mother’s failure to protect or to make adequate improvements in her parenting skills. Ja.H. was diagnosed with Oppositional Defiant Disorder and Dysthymic Disorder. He has a sibling one year older and three years older, both of whom have been diagnosed with severe mental health problems. The children have been unable to maintain foster home placements and have required psychiatric care, some of which has necessitated placements in therapeutic group homes, institutional facilities, and/or Shodair hospital.
¶54 As the termination hearing for his mother approached, Ja.H. became concerned about its outcome. In particular, Ja.H. did not want to be returned to his mother and was anxious about articulating his *418wishes because they were inconsistent with those of his older siblings. Ja.H. expressed that he wanted the judge to know he did not want to go back to his mother, but he did not want his siblings to know he had taken this position. In an attempt to ensure he was heard, Ja.H. wrote a letter to the judge stating where he wanted to be placed. Ja.H. also asked to speak to the judge privately in chambers. He subsequently was relieved to learn his older brother was not displeased with him for having taken a position against their mother.
¶55 It is important to take a step back and look at these proceedings from the vantage point of Ja.H. In my view, the dilemma Ja.H. faced was unimaginable: at the age of nine, Ja.H. had to abandon and betray every member of his family in what, he believed, was a request necessary for self-preservation. His voice, concerns, thoughts, and wishes were worthy ofrepresentation by counsel, regardless of whether they aligned with another party’s position. The empowerment of a child competent to express his views, is critical to improving the outcomes of adversarial proceeding affecting his life. It makes no difference what that opinion or view is; rather, it is the fact that his voice has been heard by the court, which — at least in the eyes of the child — may perhaps provide some legitimacy for the decision ultimately made by the court. Ja.H., at age nine and in every way he knew how, was attempting to get the court to listen to him.
¶56 Initially, the proceedings got off to the right start. Counsel was appointed for the children when the petition for emergency protective services was first filed. The court also had the assistance of a GAL. At an Attorney’s Conference on December 2, 2014, however, counsel for Ja.H., Christina Larsen, advised the court that Ja.H.’s expressed wish not to be returned to his mother placed counsel in an irreconcilable position with Ja.H.’s siblings. Larsen advised that the OPD would be assigning new conflict counsel. The State, expressing concern over the potential delay which would likely accompany a late appointment, urged the Court to rescind the appointment.1 The State’s oral motion to rescind was unaccompanied by any notice to Ja.H. that he would be unrepresented at the termination hearing. No hearing was conducted by the court which ascertained what Ja.H.’s wishes might be regarding *419new counsel. Ja.H. was now -unrepresented, based upon his previous counsel’s conflict, and the decision regarding new counsel was made without actual notice to Ja.H., an opportunity to be heard from Ja.H., or any opportunity for new counsel to advise Ja.H. regarding these developments.
¶57 Larsen’s comment at the December 2,2014 conference — “Sure”— has been seized upon by this Court and taken out of context from the events of the hearing. Larsen had repeatedly insisted that she could not represent Ja.H. because of the “irreconcilable positions” of the siblings. She made abundantly clear her discomfort with continuing to represent Ja.H.. Nevertheless, through persistence of the State in its belief that the State could represent Ja.H.’s interest and with the termination hearing pending, the following has been relied upon by the Court for finding the objection was not preserved:
Ms. von Jentzen: But the Department would oppose a new attorney being appointed at this time a week to go to the termination hearing.
The Court: We, that — that would work, wouldn’t it?
Ms. Larsen: Yeah, I just—
The Court: Okay.
Ms. Larsen: —I don’t feel like I can go forward representing the two - two points of view that are in my mind absolutely at odds. The Court: Well, and [Ja.H.] — there’s no issue about that. He — does not want to go home to mom.
Ms. von Jentzen: He does not wish to go home, Your Honor, and that position is in line with what the Department is advocating, so I — I don’t believe that his interests will be lost without an attorney.
The Court: Okay. Okay. So that would work then, right?
Ms. Larsen: Sure.
¶58 In relying upon this colloquy, the Court has overlooked that once Larsen requested new counsel from the OPD she no longer could represent Ja.H. and, accordingly, could not waive his right to an attorney or agree on behalf of Ja.H. that the State could represent his interests. M. R. Prof. Cond. 1.7(a) (“[A] lawyer shall not represent a client if the representation involves a concurrent conflict of interest. A concurrent conflict exists if... the representation of one client will be directly adverse to another client.”). Larsen had already presented her “irreconcilable” conflict to the court and advised that new counsel would be assigned when she agreed “that would work.” At the point Larsen made this representation, she was not free to represent Ja.H.’s position regarding how to proceed with the termination hearing. While *420OPD continued its representation of Ja.H., as it had done for the past two years, it was now through new counsel, Kathryn McEnery.
¶59 The next day, on December 3, 2014, the OPD filed a Notice of Reassignment with the court indicating that Kathryn McEnery would be counsel for Ja.H. Also on December 3, 2014, Ms. McEnery filed a notice of appearance and a request for a continuance. On December 4, 2014, the District Court issued an order rescinding the appointment of counsel for Ja.H. without any inquiry from Ja.H.’s new counsel, McEnery, regarding the State’s request. The court proceeded to the December 9, 2014 termination hearing.
¶60 At the beginning of the termination hearing, Larsen renewed her request to have counsel appointed for Ja.H. Larsen requested that Ja.H. have counsel appointed “to advocate for his interest in future permanency hearings.” On December 10, 2014, following the termination hearing, the OPD filed a Motion to Appoint Counsel and Request for Hearing. The motion was accompanied by a brief presenting the same arguments which have been advanced on appeal. The District Court denied the OPD’s motion and terminated Mother’s parental rights on December 18,2014.
¶61 Based on this record, the issue of Ja.H.’s appointment of counsel has been preserved. The Court seizes upon a portion of the record, taking it out of context from the hearing and the proceedings overall, to conclude that the issue of Ja.H.’s right to counsel was not preserved. The Court is mistaken in its conclusion when neither Ja.H. nor counsel, competent to make the objection, were present at the December 2, 2014 hearing. Only the State’s position — that it could adequately represent Ja.H.’s interests because it was seeking termination — was before the court. Such a position blatantly disregards the stated policy of Montana that “recognizes ... a child is entitled to assert the child’s constitutional rights.” Section 41-3-101(lXd), MCA. (Emphasis added). Moreover, despite having counsel for over two years, none of the requirements of §§ 37-61-403 through -405, MCA, or M. Unif. Dist. Ct. R. 10 were considered. Indeed, the provisions of § 47-l-lll(l)(c), MCA, governing appointment of the OPD require that the OPD must remain as counsel until the court issues an order rescinding its assignment.
¶62 The Court’s analysis begs the question: How is a nine year old child, who is unquestionably a party to the termination of his mother’s parental rights, to realize his right of appeal where the Court has improperly rescinded his legal representation? How can an attorney who has an irreconcilable conflict in her representation of the child thereafter agree, on that child’s behalf, that the proceedings may go *421forward without representation for the child — especially when the child’s need for representation had remained unquestioned for over two years? How is the stated policy of Montana “recognize[ing] that a child is entitled to assert the child’s constitutional rights,” § 41-3-101(l)(d), MCA, realized when that voice is silenced by the rescission of appointed counsel? In my opinion, the Court’s analysis is circuitous and fails to appreciate the magnitude of the right involved, the age of the party, Ja.H.’s attempts to engage the court, the circumstances surrounding the alleged waiver, the appointment statute of the OPD, and Montana’s Rules of Professional Conduct governing conflicts and representation.
¶63 As a final consideration concerning waiver, on December 10,2014, appointment of counsel for Ja.H. was requested for purposes of permanency determinations. Neither the child nor the legal process ceases to exist following termination of parental rights. A child’s fundamental liberty interest in health, safety, and family integrity remain and are clearly at stake in permanency hearings where a child is subject to a wide array of foster care placements, including institutional facilities where a child’s physical liberties are greatly restricted. These liberty interests appear to support a due process right to counsel throughout the dependency proceedings, including considerations of permanency.
B. Bight to Counsel
¶64 Montana Constitution Article II, Section 15 provides:
Rights of persons not adults. The rights of persons under 18 years of age shall include, but not be limited to, all the fundamental rights of this Article unless specifically precluded by laws which enhance the protections of such person.
This section must be read in conjunction with the guarantee of equal protection found in Montana Constitution Article II, Section 4. As we indicated in In re S.L.M., 287 Mont. 23, 951 P.2d 1365 (1997), the primary purpose of Montana Constitution Article II, Section 15 was to remedy the fact that minors had not been accorded full recognition under the equal protection clause of the United States Constitution. To explain, once again, the Bill of Rights Committee’s Comments were as follows:
The committee took this action in recognition of the fact that young people have not been held to possess basic civil rights. Although it has been held that they are “persons” under the due process clause of the Fourteenth Amendment, the Supreme Court has not ruled in their favor under the equal protection clause of that same amendment. What this means is that persons under the *422age of majority have been accorded certain specific rights which are felt to be a part of due process. However, the broad outline of the kinds of rights young people possess does not yet exist. This is the crux of the committee proposal: to recognize that persons under the age of majority have the same protections from governmental and majoritarian abuses as do adults. In such cases where protection of the special status of minors demands it, exceptions can be made on clear showing that such protection is being enhanced.
Montana Constitutional Convention, Vol. II at 635-36.
¶65 We stated, “[cjlearly... minors are afforded full recognition under the equal protection clause and enjoy all the fundamental rights of an adult under Montana Constitution Article H. Furthermore, if the legislature seeks to carve exceptions to this guarantee, it must not only show a compelling state interest but must also show that the exception is designed to enhance the rights of minors.” S.L.M., 287 Mont. at 23, 951 P.2d at 1373.
¶66 A child’s right to counsel in dependency proceedings is merely a corollary to the corresponding right of counsel for parents in these same proceedings. Both have fundamental constitutional interests at stake. We recognized in Matter of R.B., 217 Mont. 99, 102-3,703 P.2d 846, 848 (1985), that a natural parent’s right to the care and custody of his or her child is a fundamental liberty interest and that a parent must be afforded fundamentally fair procedures when the State moves to terminate a parent’s rights. The guarantee of fundamental fairness in judicial proceedings to terminate parental rights has as its source our State Constitution. See Mont. Const, art. II, § 17. “Fairness requires that a parent, like the State, be represented by counsel at parental termination proceedings. Without representation, a parent would not have an equal opportunity to present evidence and scrutinize the State’s evidence.” Matter of A.S.A., 258 Mont. 194, 198, 852 P.2d 127 (1993). A child has a corresponding interest in his or her own safety, health, and well-being. That interest includes maintaining the integrity of the family unit and having a relationship with his or her biological parents. In addition to principles of fundamental fairness, the right to counsel is assigned to both the interests of parents and a child in order to ensure that an erroneous decision is not made that a child is abused or that parental rights should be terminated which would lead to destruction of the child’s most important family relationships. The appointment of counsel effectively mitigates the risk of these errors.
¶67 In 2011, the legislature amended § 41-3-425(3), MCA, to provide *423a GAL exception to a child’s right to counsel. Previously, Montana’s statutory scheme required that in a termination proceeding, the child must be appointed counsel pursuant to § 41-3-425(2)(b), MCA, and, separately, a GAL was to be appointed pursuant to § 41-3-112(1), MCA. The amendment removed the mandatory language requiring appointment of counsel for a child and provided the court discretion to appoint counsel, if a GAL were also appointed. Because a child is “afforded full recognition under the equal protection clause and enjoys all fundamental rights of an adult,” if the legislature “seeks to carve out exceptions to this guarantee, it must not only show a compelling state interest but must also show that the exception is designed to enhance the rights of minors.” S.L.M., 287 Mont. at 23, 951 P.2d at 1373. To the extent the statutory scheme premises the discretion for appointing counsel upon appointment of a GAL, it cannot be “designed to enhance the rights of minors” and I would conclude it is inconsistent with Montana Constitution Article II, Section 15 and prior decisions of this Court. A GAL is not a substitute for counsel.
¶68 We have consistently recognized that the duties of the GAL are separate and distinct from those of counsel for child. In re K.H., 2012 MT 175, ¶ 27, 366 Mont. 18, 285 P.3d 474 (holding that “counsel and the GAL did not have identical roles”). GALs are an extension of the district court and are appointed and funded by the courts. Sections 41-5-111(3), and -112(1), MCA. The GAL reports to the court and general duties of a GAL include investigations to ascertain facts, interviewing and observing the child, accessing records, making written reports to the court, and makingrecommendations as to the child’s best interests. See § 41-3-112(3), MCA. They “shall” “perform other duties as directed by the court.” Section 41-3-112(3)(g), MCA. AGAL may not file motions with the district court and the GAL statute does not authorize a GAL to appeal district court decisions to this Court for the affected child. Most importantly, GALs serve to provide guidance to the district court regarding the child’s best interests, which may or may not coincide with the wishes of the child; that is, GALs are not advocates for the child’s wishes. They do not have an attorney-client relationship with the child and, accordingly, no privilege of confidentiality is associated with conversations between the child and a GAL.
¶69 In contrast, an attorney for a child may appeal and file motions on the child’s behalf. See KM., ¶¶ 28-31; §§ 47-l-104(4)(bXi), 41-3-425(2), MCA. Discussions between an attorney and the child are confidential and protected by the attorney-client privilege. Section 26-1-803, MCA. A child’s attorney is tasked with representing the wishes of the child and must abide by the child’s wishes concerning the objectives of *424representation. M. R. Prof. Cond. 1.2(a); see also 2011 Model Act Governing the Representation of Children in Abuse, Neglect, and Dependency Proceedings § 7(c) and (d), and Commentary, American Bar Association; National Conference of Commissioners on Uniform State Laws, 2007 Uniform Representation of Children in Abuse, Neglect, and Custody Proceedings Act, Sec. 2(2). In light of these differences, a “best interest” advocate does not replace a lawyer for a child. Providing a child with independent and client-directed counsel ensures the child’s legal rights and interests are adequately protected.
¶70 Therefore, to the extent § 41-3-425(3), MCA, provides a GAL exception to the appointment of counsel for a child, it is not “designed to enhance the rights of minors.” S.L.M., 287 Mont. at 23, 951 P.2d at 1373. The 2011 amendment to § 41-3-425, MCA, on this basis alone, is incompatible with our constitutional protections to be afforded a child in dependency proceedings. While unnecessary to address whether the State can demonstrate a compelling interest for the GAL exception, given a child’s fundamental liberty interest is not enhanced by carving out an exception to appointment of counsel, I hasten to add that a child’s fundamental interest in being heard in proceedings affecting his life far outweighs any fiscal or administrative burden that a right to appointed counsel may entail.
¶71 Finally, a child’s fundamental liberty interests are at stake not only in the initial deprivation hearing, but also throughout the series of hearings and review proceedings that occur as part of the dependency proceedings to address status and placement of the child following termination. The right to counsel in these proceedings, given the liberty interest at stake for the child, requires the appointment of counsel as well. A child continues to have rights in a reasonably safe living condition — free from emotional, physical, and psychological harm — which can only be protected through a competent advocate such as counsel.
¶72 In closing, I would suggest that the appointment of counsel for children is critically important to ensure the best outcome at the earliest stages of dependency proceedings. Better and earlier outcomes likely would realize many of the fiscal and administrative goals the GAL exception was designed to achieve. A child has firsthand knowledge of the abuse or neglect that has been perpetrated. His representations, if heard, may affect placement possibilities, lead to further investigation and accumulation of evidence, and potentially achieve permanency sooner. He may not want to divulge incriminating information about the people he loves to those charged with removing them from his life or to a GAL who will report his statements to the *425court. He may be subjected to further abuse in the event his representations are revealed to persons not bound by requirements of confidentiality. He may have an objective to attain without divulging to a parent that he does not feel safe with them or that he wants to live apart from them. Maybe the child uniquely understands that a kinship placement poses the same threat to his well-being as remaining with the offending parent. These interests can only be protected by appointment of counsel who, in addition to being bound by provisions of confidentiality, has the tools to ensure erroneous decisions may be corrected. Further, and most importantly, having counsel listen and advocate his wishes provides the child with a voice — a say in his own destiny and, having been empowered to exercise his rights, may very well enable the child to avoid subsequent abuse.
¶73 I dissent from the Court’s resolution of Issue 1. Ja.H. contends that if a district court errs in terminating parental rights when statutory requirements are left unsatisfied, this denies the child as well as the parent fundamentally fair process at each stage of the proceedings. Ja.H. maintains that “[w]hen, as here, the district court has applied the wrong statutory standards, an order terminating parental rights should be reversed and the case remanded for application of the proper criteria.” While it may be difficult for this Court to reverse the termination, especially given the amount of time taken to schedule the termination hearing,, we cannot minimize or guess what Ja.H. may have said to the court by concluding that termination was ordered in any event. Any number of legal remedies were available other than termination which may have addressed Ja.H.’s concerns. As difficult as it may be, this Court is obliged to make hard decisions particularly those rooted in fundamentally fair procedures of the trial courts. In this instance, I believe the need to ensure a fundamentally fair process in these proceedings, and those to come, requires that the matter, consistent with Ja.H.’s request, be remanded for a new termination proceeding in which Ja.H. is heard and represented by counsel.
¶74 I concur in all other respects with the Opinion of the Court.

 The State argued in the District Court that they were entitled to have the appointment of counsel for Ja.H. rescinded because the State had been the party initially requesting appointment of counsel. Such an audacious suggestion underscores the problems in these proceedings and demonstrates a fundamental misunderstanding of the child’s constitutional and statutory right to counsel.